Per Curiam.
Headnotes one to four, inclusive, do not require elaboration.
“Where real estate has been sold under any State, city, county, or school tax fi. fa., the same may be redeemed at any time* within twelve months after the sale, by the defendant in tax fi. fa.," etc. Civil Code (1910), §1169. The power to sell property for unpaid taxes is derived from the statutes. If there is failure in respect to any of the requirements, it is fatal and the sale is invalid. “It is therefore accepted as an axiom, when tax sales are under consideration, that a fundamental condition of their validity is that there should have been a substantial compliance with the law in all proceedings of which the sale was the culmination. This would be the general rule in all cases in which a man is to be divested of his freehold by adversary proceedings; but special reasons make it peculiarly applicable to the case of tax sales." 3 Cooley on Taxation, 2726, § 1382; Brown v. Powell, 85 Ga. 603, 606 (11 S. E. 866); Norris v. Coley, 100 Ga. 547, 552 (28 S. E. 222); Bennett v. Southern Pine Co., 123 Ga. 618, 620 (51 S. E. 654). In Wood v. Henry, 107 Ga. 389 (33 S. E. 410), which was a case dealing with a sheriff’s sale for State and county taxes, it was said, in part: “When perfected by the payment of the money and the execution of the deed, the transaction relates back and makes the sale effectual from sale day; but relatively to the right of the owner to redeem the land, the sale will not be considered as complete until payment of the purchase-money by the bidder, and the owner has twelve months from the time of such payment within which to tender the money to the purchaser for the purpose of redemption.” In our opinion the ruling in the above-stated case is controlling in this case. The tax sale is not complete in contemplation of law until the purchase-money is paid and the deed is executed and delivered in accordance with' the *587terms of the sale, and until that time the limitation for redemption stated in Civil Code (1910), § 1169, does not begin to run.

Judgment affirmed.

Beclc, P. J., disqualified. The other Justices concur, except Gilbert and Hines, JJ., dissenting from the ruling in the fifth division.